DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitation "liquid transfer element" in line 7 has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "element" coupled with functional language "liquid transfer" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitation: The corresponding structure is described in [0062] as capillaries, fibre threads, fine bore tubes, sponge-like material, or a foam-like material.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0092912 to Robinson in view of US 2015/0272218 to Chen.
Regarding claims 1, 2, 3, 4, 5, 6, 7, 18, and 20 Robinson discloses a cartridge with a housing (85) with a solid aerosol forming substrate (89) with liquid aerosol forming substrate [0086, 0089] in the housing (Fig. 1) and porous carrier material (101, [0101]) with an air passage inside (airflow channel) [0098] in the housing (Fig. 1), a separate heater section with an electric heater (72), a device housing (20) receiving the cartridge and power supply (36) that powers the electric heater [0084], the heater section includes a liquid transfer element (absorbent wicking material) that can contact the porous carrier material [0085-0086] and air passes through the electric heater mesh [0084-0085] and has an upstream and downstream portion (Figs. 1 and 2).
Robinson does not disclose the porous material with an annular shape that circumscribes the liquid transfer element and a passage through the porous carrier material. 
However, Chen discloses a liquid transfer element (164) circumscribed by a porous carrier material (163) (Fig. 2) [0044-0045].
The advantage of utilizing a liquid transfer element circumscribed by a porous carrier material is to more directly, uniformly and more quickly heat the aerosol generating substance.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Robinson by utilizing the porous material inside of an annular shape and a passage inside where the heating element is inserted as in Chen in order to more directly, uniformly and more quickly heat the aerosol generating substance.  
Regarding claim 19 Robinson further discloses that the upstream portion of the liquid transfer element is wrapped around the heater (72) (Fig. 3).
Claims 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson/Chen in view of US 2015/0040929 to Hon.
Regarding claims 8, 9, 10, 11, 14, 15, 16, and 17 Robinson/Chen does not disclose a piercing element. 
However, Hon discloses a heater section with a piercing element (64) that pierces a removable seal at an upstream, end [0020], the piercing element includes a hollow shaft between piercing elements (64) with an electric heater inside (66, 90) a coil of the electric heater (66) wound around a porous absorbing liquid transfer portion (90) (Fig. 4), a portion of the porous absorbing liquid transfer portion extends through an aperture in the hollow shaft and overlays an outer surface (Fig. 4), the tapered piercing portion (64) has a greater diameter than the internal shaft diameter (Fig. 6), a ring/bottom is around the hollow shaft and is outside of the second portion (Fig. 4), 
The advantage of utilizing a piercing element and heating system as in Hon is to simultaneously puncture the cartridge and place the heating system a desired distance from the liquid. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Robinson/Chen by including the piercing element and heating system of Hon in order to simultaneously puncture the cartridge and place the heating system a desired distance from the liquid.
Regarding claims 12 and 13 Chen further discloses the porous carrier material (163) with an annular shape and a passage through (Figs. 1 and 2) and Hon further discloses the piercing element (64) received in a passage (Fig. 2) that contacts a porous carrier material (36) in the passage (Fig. 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson/Chen/Hon in view of WO 2015/091258 to Silvestrini.
Regarding claim 15 Robinson/Chen/Hon does not discuss the thickness of the liquid transfer element and piercing portions. 
However, Silvestrini discloses that it is desirable to minimize the area of the piercing member and maximize the area between and around to allow air to flow around and through (p. 7).
The advantage of minimizing the area of the piercing member and maximizing the area between and around a piercing system is to allow air to flow around and through.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Robinson/Chen/Hon by minimizing the area of the piercing member and maximizing the area between and around a piercing system as in Silvestrini in order to allow air to flow around and through.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761